                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

DAVID TARASZKIEWICZ, individually
And as next friend of CONNOR
TARASZKIEWICZ, a minor,

             Plaintiffs,                           Case No: 18-cv-10590
                                                   Hon. Matthew F. Leitman
vs.

KAYLEIGH E. HOFFMAN, et al.

             Defendants.


       ORDER GRANTING PLAINTIFF’S MOTION TO APPROVE
           SETTLEMENT, STRUCTURED SETTLEMENT,
               AND DISTRIBUTION OF PROCEEDS

      This matter having come before this Honorable Court on Plaintiff’s Motion

to Approve Settlement, Structured Settlement, and Distribution of Proceeds, and

the Court having read the parties’ briefs, heard oral argument, and otherwise being

fully advised;

      IT IS HEREBY ORDERED that, This Honorable Court approves the

settlement amount of $14,000 in the above claim on behalf of Connor Taraszkiewicz,

a minor.
      IT IS FURTHER ORDERED that, The sum of Ten Thousand Dollars and

no/100 cents ($10,000.00) shall be used by Quincy Mutual Fire Insurance Company

to fund the following future periodic payments for the benefit of Connor

Taraszkiewicz (“Payee”) on the dates and in the amounts indicated hereafter:

Commencing December 3, 2026, the sum of One Thousand Dollars and no/100 cents

($1,000.00) per year, payable on the Third (3rd) day of each December, until

December 3, 2029 (Four [4] Certain Annual Payments); and a guaranteed lump sum

in the amount of Nine Thousand Five Hundred Ninety-Four Dollars and no/100 cents

($9,594.00) payable December 3, 2031. The obligation to make periodic payments

described above shall be assigned to Mutual of Omaha Structured Settlement

Company (“Assignee”) and funded by an annuity contract issued by United of

Omaha Life Insurance Company, rated A+; XV by A.M. Best Company and AA- by

Standard & Poor’s. The beneficiary for these payments will be the Estate of Connor

Taraszkiewicz until Connor has reached the age of majority, at which time he may

name a beneficiary or beneficiaries of his choosing by submitting a completed

Beneficiary Designation to the Assignee.
      IT IS FURTHER ORDERED that, the remainder of the settlement proceeds,

$4,000, be distributed to Muth Law, PC, pursuant to the contingency fee agreement

entered into between David Taraszkieiwcz as next-friend of Connor Taraszkiewicz

and Muth Law, PC, for the costs incurred during litigation and Muth Law, PC’s

attorney fee.

                                     /s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE

Dated: January 15, 2019


I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on January 15, 2019, by electronic means and/or ordinary
mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9764
